EXHIBIT 10.41

Loan No. 102495

THIRD MODIFICATION AGREEMENT

Secured Loan

THIS THIRD MODIFICATION AGREEMENT (“Agreement”) dated October 10, 2009 is
entered into by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”),
and TPG-EL SEGUNDO PARTNERS, LLC, a California limited liability company
(“Borrower”).

R E C I T A L S

 

  A. Pursuant to the terms of a Loan Agreement between Borrower and Lender dated
October 10, 2005 (as amended, the “Loan Agreement”), as amended by the
Modification Agreement, dated September 14, 2006, and the Second Modification
Agreement, dated September 29, 2006, Lender made a loan to Borrower in the
principal amount of Nineteen Million Five Hundred Thousand Dollars ($19,500,000)
(the “Loan”). The Loan is evidenced by a Promissory Note Secured by Deed of
Trust dated as of the date of the Loan Agreement, executed by Borrower in favor
of Lender, in the principal amount of the Loan (the “Note”), and is further
evidenced by the documents described in the Loan Agreement as “Loan Documents”.
The Note is secured by, among other things, a Deed of Trust With Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
amended, the “Deed of Trust”) dated October 10, 2005, executed by Borrower, as
Trustor, to American Securities Company, as Trustee, in favor of Lender, as
Beneficiary. The Deed of Trust was recorded October 12, 2005, as Instrument or
Document No. 05-2452852, in the Official Records of Los Angeles County,
California, and amended by the Memorandum of Modification Agreement Amending
Deed of Trust, dated September 14, 2006, and recorded September 20, 2006, as
Instrument or Document No. 06-2089145, in the Official Records of Los Angeles
County, California, and the Memorandum of Second Modification Agreement Amending
Deed of Trust, dated September 29, 2006 and recorded October 3, 2006, as
Instrument or Document No. 06-2202262, in the Official Records of Los Angeles
County, California.

 

  B. As of the date hereof, the outstanding principal balance of the Loan is
$17,000,000 and the undisbursed commitment amount is $0.

 

  C. The Note, Deed of Trust, Loan Agreement, this Agreement, the other
documents described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents”.

 

  D. By this Agreement, Borrower and Lender intend to modify and amend certain
terms and provisions of the Loan Documents.

NOW, THEREFORE, Borrower and Lender agree as follows:

 

1. CONDITIONS PRECEDENT. The following are conditions precedent to Lender’s
obligations under this Agreement:

 

  1.1 Receipt and approval by Lender of a date down to Title Policy
No. 201057070 dated October 12, 2005, issued by Chicago Title Insurance Company
(“Title Company”) and assurance acceptable to Lender, including, without
limitation, CLTA Endorsement No. 110.5, without deletion or exception other than
those expressly approved by Lender in writing, that the priority and validity of
the Deed of Trust has not been and will not be impaired by this Agreement or the
transactions contemplated hereby;

 

  1.2 Receipt by Lender of the executed originals of this Agreement, the Amended
and Restated Promissory Note Secured by Deed of Trust, which note amends,
restates and replaces the Note (the “Amended Note”), the Amended and Restated
Repayment Guaranty, which guaranty amends, restates and replaces the repayment
guaranties previously executed by Thomas Properties Group, Inc., and Thomas
Properties Group, L.P. (the “Amended Guaranty”), the short form of this
Agreement (the “Short Form”) and any and all other documents and agreements
which are required by this Agreement or by any other Loan Document, each in form
and content acceptable to Lender;

 

Page 1



--------------------------------------------------------------------------------

Loan No. 102495

 

  1.3 Recordation in the Official Records of the County where the Property is
located of (i) the Short Form, and (ii) any other documents which are required
to be recorded by this Agreement or by any other Loan Document (if any);

 

  1.4 Reimbursement to Lender by Borrower of Lender’s costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, title insurance costs, recording fees,
attorneys’ fees, appraisal, engineers’ and inspection fees and documentation
costs and charges, whether such services are furnished by Lender’s employees or
agents or by independent contractors, an Internal Administrative Expense Fee in
the amount of $2,500, and an Appraisal Fee in the amount of $8,400;

 

  1.5 The representations and warranties contained in this Agreement are true
and correct;

 

  1.6 All payments due and owing to Lender under the Loan Documents have been
paid current as of the effective date of this Agreement; and

 

  1.7 The payment to Lender of an extension fee in the amount of $170,000.

 

2. INCORPORATION OF RECITALS; EFFECTIVE DATE. The foregoing recitals are
incorporated herein as an agreement of Borrower and Lender. The date of this
Agreement is for reference purposes only. With the exception of the Borrower’s
and Lender’s obligations under the Amended Note, the effective date of
Borrower’s and Lender’s obligations under this Agreement is the date of
recordation of the Short Form in the Official Records of Los Angeles County,
California (the “Effective Date”). The effective date of Borrower’s and Lender’s
obligations under the Amended Note shall be October 10, 2009.

 

3. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that
no Default, breach or failure of condition has occurred, or would exist with
notice or the lapse of time or both, under any of the Loan Documents (as
modified by this Agreement) and that all representations and warranties herein
and in the other Loan Documents are true and correct, which representations and
warranties shall survive execution of this Agreement.

 

4. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented
and modified to incorporate the following, which shall supersede and prevail
over any conflicting provisions of the Loan Documents:

 

  4.1 Defined Terms. Section 1.1 of the Loan Agreement is hereby amended as
follows:

 

  (a) First Extended Maturity Date. The defined term “First Extended Maturity
Date” is hereby deleted and replaced in its entirety with the following:

“First Extended Maturity Date” means July 31, 2012.

 

  (b) Loan. The defined term “Loan” is hereby deleted and replaced in its
entirety with the following:

“Loan” means the principal sum that Lender agrees to lend and Borrower agrees to
borrow pursuant to the terms and conditions of this Agreement: Seventeen Million
Dollars ($17,000,000).

 

  (c) “Original Maturity Date” The defined term “Original Maturity Date” is
hereby deleted and replaced in its entirety with the following:

“Original Maturity Date” means July 31, 2011.

 

  (d) Par FAR Value. A new defined term “Par FAR Value” is hereby added as
follows:

“Par FAR Value” means the dollar amount determined by multiplying the commitment
amount of the Loan (as of the date of determination) by a fraction, the
numerator of which is the total developable square footage allocated to the Lot
being released, and the denominator of which is the total developable square
footage of all Property then encumbered by the Deed of Trust (including the Lot
being released).

 

Page 2



--------------------------------------------------------------------------------

Loan No. 102495

 

  (e) Par Land Value. A new defined term “Par Land Value” is hereby added as
follows:

“Par Land Value” means the dollar amount determined by multiplying the
commitment amount of the Loan (as of the date of determination) by a fraction,
the numerator of which is the square footage of the land comprising the Lot
being released, and the denominator of which is the square footage of all land
then encumbered by the Deed of Trust (including the Lot being released).

 

  (f) Par Loan Amount. A new defined term “Par Loan Amount” is hereby added as
follows:

“Par Loan Amount” means, with respect to a particular Lot, the amount equal to
the average of the Par Land Value and the Par FAR Value of such Lot.

 

  (g) “Prime Rate”. The defined term “Prime Rate” is hereby deleted.

 

  (h) Release Price. A new defined term “Release Price” is hereby added as
follows:

“Release Price” means, with respect to each Lot, the amount equal to one hundred
fifteen percent (115%) of the Par Loan Amount allocable to such Lot. In no event
shall the Release Price exceed the amount outstanding under the Loan.

 

  (i) “Second Extended Maturity Date” The defined term “Second Extended Maturity
Date” is hereby deleted and replaced in its entirety with the following:

“Second Extended Maturity Date” means July 31, 2013.

 

  (j) “Third Extended Maturity Date” The defined term “Third Extended Maturity
Date” is hereby deleted and replaced in its entirety with the following:

“Third Extended Maturity Date” means July 31, 2014.

 

  (k) “Variable Rate”. The defined term “Variable Rate” is hereby deleted.

 

  4.2 Partial Reconveyance of Lots. Sections 2.9(d)(ii) and 2.9(d)(iii) of the
Loan Agreement are hereby deleted in their entirety.

 

  4.3 First Option to Extend. Section 2.10 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

“2.10 FIRST OPTION TO EXTEND. Borrower shall have the option to extend the term
of the Loan from the Original Maturity Date to the First Extended Maturity Date,
upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the First Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the Original Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
First Option to Extend, and as of the Original Maturity Date, no Default shall
have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the First Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender; and

 

Page 3



--------------------------------------------------------------------------------

Loan No. 102495

 

  (d) Guarantor shall have confirmed that it remains in compliance with the
financial covenants in the Guaranty; and

 

  (e) On the Original Maturity Date, Borrower shall pay to Lender an extension
fee in the amount of three eighths of one percent (.375%) of the total
commitment amount of the Loan, as determined on the Original Maturity Date; and

 

  (f) At Lender’s option, Lender shall have received a written appraisal dated
within 90 days of the Original Maturity Date and prepared in conformance with
the requirements of the Comptroller of the Currency confirming to the
satisfaction of Lender that the commitment amount of the Loan as a percentage of
the as-is bulk value of the portion of the Property then remaining encumbered by
the Deed of Trust (after adjustment for senior liens and regular and special tax
assessments) as of the Original Maturity Date does not exceed the Loan-to-Value
Percentage; provided, however, if such as-is bulk value is not adequate to meet
the required Loan-to-Value Percentage, then Borrower shall pay down the
outstanding principal balance of the Loan such that said Loan-to-Value
Percentage may be met. Any amounts repaid may not be reborrowed; and

 

  (g) Borrower shall repay $2,500,000 of the outstanding principal amount of the
Loan; provided, that (i) any amount repaid in accordance with clause (f) above
and/or (ii) any Release Price paid pursuant to Section 2.9, shall be credited
against such $2,500,000 payment. By way of example, if Borrower repays
$1,000,000 in accordance with clause (f) above and pays $1,000,000 in Release
Prices pursuant to Section 2.9, then Borrower shall be required to repay an
additional $500,000 in accordance with this clause (g). Notwithstanding the
foregoing, if the outstanding principal amount of the Loan is less than
$14,500,000 as of the Original Maturity Date, then Borrower shall not be
required to make any payments in accordance with this clause (g). Any amounts
repaid may not be reborrowed.

Except as modified by the First Option to Extend, the terms and condition of
this Agreement and the other Loan Documents, as modified and approved by Lender,
shall remain unmodified and in full force and effect.”

 

  4.4 Second Option to Extend. Section 2.11 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

“2.11 SECOND OPTION TO EXTEND. Borrower shall have the option to extend the term
of the Loan from the First Extended Maturity Date to the Second Extended
Maturity Date, upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Second Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the First Extended Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
Second Option to Extend, and as of the First Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Second Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender; and

 

  (d) Guarantor shall have confirmed that it remains in compliance with the
financial covenants in the Guaranty; and

 

Page 4



--------------------------------------------------------------------------------

Loan No. 102495

 

  (e) On the First Extended Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of three eighths of one percent (.375%) of the total
commitment amount of the Loan, as determined on the First Extended Maturity
Date; and

 

  (f) At Lender’s option, Lender shall have received a written appraisal dated
within 90 days of the First Extended Maturity Date and prepared in conformance
with the requirements of the Comptroller of the Currency confirming to the
satisfaction of Lender that the commitment amount of the Loan as a percentage of
the as-is bulk value of the portion of the Property then remaining encumbered by
the Deed of Trust (after adjustment for senior liens and regular and special tax
assessments) as of the First Extended Maturity Date does not exceed the
Loan-to-Value Percentage; provided, however, if such as-is bulk value is not
adequate to meet the required Loan-to-Value Percentage, then Borrower shall pay
down the outstanding principal balance of the Loan such that said Loan-to-Value
Percentage may be met. Any amounts repaid may not be reborrowed; and

 

  (g) Borrower shall repay $2,500,000 of the outstanding principal amount of the
Loan; provided, that (i) any amount repaid in accordance with clause (f) above
and/or (ii) any Release Price paid pursuant to Section 2.9 between the Original
Maturity Date and the First Extended Maturity Date, shall be credited against
such $2,500,000 payment. By way of example, if Borrower repays $1,000,000 in
accordance with clause (f) above and pays $1,000,000 in Release Prices pursuant
to Section 2.9 between the Original Maturity Date and the First Extended
Maturity Date, then Borrower shall be required to repay an additional $500,000
in accordance with this clause (g). Notwithstanding the foregoing, if the
outstanding principal amount of the Loan is less than $12,000,000 as of the
Original Maturity Date, then Borrower shall not be required to make any payments
in accordance with this clause (g). Any amounts repaid may not be reborrowed.

Except as modified by the Second Option to Extend, the terms and condition of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect.”

 

  4.5 Third Option to Extend. Section 2.12 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

“2.12 THIRD OPTION TO EXTEND. Borrower shall have the option to extend the term
of the Loan from the Second Extended Maturity Date to the Third Extended
Maturity Date, upon satisfaction of each of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Third Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the Second Extended Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
Third Option to Extend, and as of the Second Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Third Option to Extend and shall deliver to
Lender, at Borrower’s sole cost and expense, such title insurance endorsements
reasonably required by Lender; and

 

  (d) Guarantor shall have confirmed that it remains in compliance with the
financial covenants in the Guaranty; and

 

  (e) On the Second Extended Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of three eighths of one percent (.375%) of the total
commitment amount of the Loan, as determined on the Second Extended Maturity
Date; and

 

Page 5



--------------------------------------------------------------------------------

Loan No. 102495

 

  (f) At Lender’s option, Lender shall have received a written appraisal dated
within 90 days of the Second Extended Maturity Date and prepared in conformance
with the requirements of the Comptroller of the Currency confirming to the
satisfaction of Lender that the commitment amount of the Loan as a percentage of
the as-is bulk value the portion of the Property then remaining encumbered by
the Deed of Trust (after adjustment for senior liens and regular and special tax
assessments) as of the Second Extended Maturity Date does not exceed the
Loan-to-Value Percentage; provided, however, if such as-is bulk value is not
adequate to meet the required Loan-to-Value Percentage, then Borrower shall pay
down the outstanding principal balance of the Loan such that said Loan-to-Value
Percentage may be met. Any amounts repaid may not be reborrowed; and

 

  (g) Borrower shall repay $2,500,000 of the outstanding principal amount of the
Loan; provided, that (i) any amount repaid in accordance with clause (f) above
and/or (ii) any Release Price paid pursuant to Section 2.9 between the First
Extended Maturity Date and the Second Extended Maturity Date, shall be credited
against such $2,500,000 payment. By way of example, if Borrower repays
$1,000,000 in accordance with clause (f) above and pays $1,000,000 in Release
Prices pursuant to Section 2.9 between the Original Maturity Date and the First
Extended Maturity Date, then Borrower shall be required to repay an additional
$500,000 in accordance with this clause (g). Notwithstanding the foregoing, if
the outstanding principal amount of the Loan is less than $9,500,000 as of the
Original Maturity Date, then Borrower shall not be required to make any payments
in accordance with this clause (g). Any amounts repaid may not be reborrowed.

Except as modified by the Third Option to Extend, the terms and condition of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect.”

 

  4.6 Derivative Documents. The following is hereby added to the Loan Agreement
as a new Section 7.12:

“7.12 DERIVATIVE DOCUMENTS. If Borrower purchases from Lender any swap,
derivative, foreign exchange or hedge transaction or arrangement (or other
similar transaction or arrangement howsoever described or defined) in connection
with the Loan, Borrower shall, upon receipt from Lender, execute promptly all
documents evidencing such transaction, including without limitation the ISDA
Master Agreement, the Schedule to the ISDA Master Agreement and the ISDA
Confirmation.”

 

  4.7 Additional Indebtedness. The following is hereby added to the Loan
Agreement as a new Section 7.13:

“7.13 ADDITIONAL INDEBTEDNESS. Without the prior written consent of Lender,
Borrower shall not (i) directly or indirectly guaranty the obligations of any
other person or entity; or (ii) incur any additional indebtedness or other
material obligation, other than non-interest bearing ordinary course obligations
(i.e. trade payables or accruals) incurred in connection with Borrower’s
ordinary course of business.”

 

  4.8 Defaults. Section 9.1(s) is hereby deleted in its entirety and the
following Sections 9.1(s), (t), (u) and (v) are hereby added as follows:

 

  “(s) Default Under Unsecured Indemnity Agreement. The occurrence of a default
beyond the expiration of any applicable notice and cure periods under either or
both of those certain Hazardous Materials Indemnity Agreements (Unsecured)
executed by Thomas Properties Group, Inc., a Delaware corporation and Thomas
Properties Group, L.P., a Maryland limited partnership, each as Indemnitor, in
favor of Lender, and dated October 10, 2005, including, without limitation,
either such Indemnitor’s failure to perform any covenant, condition or
obligation thereunder.

 

  (t) Default Under Guaranty. The occurrence of a default beyond the expiration
of any applicable notice and cure periods under any guaranty now or hereafter
executed in connection with the Loan, including, without limitation, any
Guarantor’s failure to perform any covenant, condition or obligation thereunder.

 

Page 6



--------------------------------------------------------------------------------

Loan No. 102495

 

  (u) Default Under Swap. The occurrence of a default by Borrower beyond the
expiration of any applicable notice and cure periods or a termination event with
respect to Borrower under any swap, derivative, foreign exchange or hedge
transaction or arrangement (or similar transaction or arrangement howsoever
described or defined) at any time entered into between Borrower and Lender in
connection with the Loan.

 

  (v) Pledge of Interests in Borrower. The pledge or encumbrance by Thomas
Properties Group, L.P., a Maryland limited partnership, of any interest in
Borrower.”

 

  4.9 Legal Description. The legal description of the Property attached as
Exhibit A to the Loan Agreement is hereby deleted and replaced in its entirety
with Exhibit A attached hereto.

 

  4.10 Due on Sale. Section 5.12 of the Deed of Trust is hereby deleted in its
entirety and replaced with the following:

“5.12 DUE ON SALE OR ENCUMBRANCE. If the Subject Property or any interest
therein shall be sold, transferred (including, without limitation, through sale,
pledge or transfer of any limited liability company interests of Trustor),
mortgaged, assigned, further encumbered or leased, whether directly or
indirectly, whether voluntarily or by operation of law, without the prior
written consent of Beneficiary (which shall not be unreasonably withheld,
conditioned or delayed) and except as expressly permitted by the Loan Agreement,
THEN Beneficiary, in its sole discretion, may declare all Secured Obligations
immediately due and payable. The foregoing will not restrict any sale, pledge or
transfer of stock in Thomas Properties Group, Inc. or limited partner interests
in Thomas Properties Group, L.P.”

 

  4.11 Documents. Each reference in the Loan Documents to the Note shall refer
to the Amended Note (as amended, restated or replaced from time to time), and
each reference to the Guaranty shall mean the Amended Guaranty (as amended,
restated or replaced from time to time).

 

5. CITY ESTOPPEL. On or before the date which is sixty (60) days after the
Effective Date, Borrower shall deliver to Lender an estoppel certificate from
the City of El Segundo (the “City”), California, in a form reasonably acceptable
to Lender, confirming to the actual knowledge of the City, among other things,
that neither Borrower nor the City is in default under the Development Agreement
entered into by Borrower and the City and recorded on March 19, 2002 as
Instrument No. 02-0660073 in the Official Records of Los Angeles County,
California.

 

6. FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Lender all of the relevant formation and organizational documents of Borrower,
of the partners or joint venturers of Borrower (if any), and of all guarantors
of the Loan (if any), and all such formation documents remain in full force and
effect and have not been amended or modified since they were delivered to
Lender. Borrower hereby certifies that: (i) the above documents are all of the
relevant formation and organizational documents of Borrower; (ii) they remain in
full force and effect; and (iii) they have not been amended or modified since
they were previously delivered to Lender.

 

7. HAZARDOUS MATERIALS; CCP §726.5; §736. Without in any way limiting any other
provision of this Agreement, Borrower expressly reaffirms as of the date hereof,
and continuing hereafter: (i) each and every representation and warranty in the
Loan Documents respecting “Hazardous Materials”; and (ii) each and every
covenant and indemnity in the Loan Documents respecting “Hazardous Materials”.
In addition, Borrower and Lender agree that: (i) this Section is intended as
Lender’s written request for information (and Borrower’s response) concerning
the environmental condition of the real property security under the terms of
California Code of Civil Procedure §726.5; and (ii) each representation and/or
covenant in this Agreement or any other Loan Document (together with any
indemnity applicable to a breach of any such representation and/or covenant)
with respect to the environmental condition of the real property security is
intended by Lender and Borrower to be an “environmental provision” for purposes
of California Code of Civil Procedure §736.

 

8. WAIVERS. In further consideration of Lender entering into this Agreement,
Borrower waives, with respect to the Loan, any and all rights to which Borrower
is or may be entitled pursuant to Section 580a (the so-called “Fair Market
Antideficiency Rule”), 580d (the so-called “Private Sale Antideficiency Rule”)
and 726 (the so-called “One Form of Action Rule”) of the California Code of
Civil Procedure, as amended or recodified from time to time, together with any
other antideficiency or similar laws which limit, qualify or reduce Borrower’s
obligations under the Loan Documents.

 

Page 7



--------------------------------------------------------------------------------

Loan No. 102495

 

9. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in the Note or other Loan Document or affect or impair any rights, powers, or
remedies of Lender, it being the intent of the parties hereto that the
provisions of the Note and other Loan Documents shall continue in full force and
effect except as expressly modified hereby.

 

10. MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed
by and interpreted in accordance with the laws of the State of California,
except if preempted by federal law. In any action brought or arising out of this
Agreement or the Loan Documents, Borrower, and the general partners and joint
venturers of Borrower, hereby consent to the jurisdiction of any federal or
state court having proper venue within the State of California and also consent
to the service of process by any means authorized by California or federal law.
The headings used in this Agreement are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Agreement. All
capitalized terms used herein, which are not defined herein, shall have the
meanings given to them in the other Loan Documents. Time is of the essence of
each term of the Loan Documents, including this Agreement. If any provision of
this Agreement or any of the other Loan Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Agreement and the remaining parts shall remain
in full force as though the invalid, illegal, or unenforceable portion had never
been a part thereof.

 

11. INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Lender in writing.

 

12. EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

[Signatures Follow on Next Page]

 

Page 8



--------------------------------------------------------------------------------

Loan No. 102495

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the date first above written.

 

“LENDER”

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:   /s/ Kenya Williams Name:   KENYA WILLIAMS Its:   ASSISTANT VICE PRESIDENT
“BORROWER” TPG-EL SEGUNDO PARTNERS, LLC, a California limited liability company
By:   Thomas Properties Group, L.P., a Maryland limited partnership, its Manager
  By:   Thomas Properties Group, Inc., a Delaware corporation, its General
Partner     By:   /s/ John R. Sischo     Name:   JOHN R. SISCHO     Its:  
Executive Vice President

Signature Page – Third Modification Agreement



--------------------------------------------------------------------------------

Loan No. 102495

 

EXHIBIT A – DESCRIPTION OF PROPERTY

Exhibit A to the Loan Agreement between TPG-El Segundo Partners, LLC, a
California limited liability company, as “Borrower”, and Wells Fargo Bank,
National Association, as “Lender”, dated October 10, 2005.

All that certain real property located in the County of Los Angeles, California,
described as follows:

PARCEL A:

LOTS 9 THROUGH 17 AND 22 THROUGH 26 INCLUSIVE OF TRACT NO. 53570, IN THE CITY OF
EL SEGUNDO, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1323 PAGES 22 TO 28, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, AS AMENDED BY A CERTIFICATE OF CORRECTION RECORDED
OCTOBER 12, 2007 AS INSTRUMENT NO. 20072338234 AND RECORDED JANUARY 27, 2009 AS
INSTRUMENT NO. 2009-106281, BOTH OF OFFICIAL RECORDS.

EXCEPT THEREFROM ALL NATURAL GAS CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED
FROM SAID LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO DRILL FOR AND PRODUCE SUCH
NATURAL GAS FROM SAID LAND BY WHIPSTOCKING OR DIRECTIONAL DRILLING OR OTHER
SUBSURFACE OPERATIONS CONDUCTED FROM SURFACE LOCATIONS ON OTHER LAND AND THE
EXCLUSIVE RIGHT TO USE THE SUBSURFACE OF SAID LAND FOR THE PURPOSE OF INJECTING
NATURAL GAS THEREIN FOR STORAGE AND FOR REPRESSURING THE FORMATIONS UNDERLYING
SAID LAND, AND EXPRESSLY EXCEPTING FROM THIS CONVEYANCE ANY AND ALL RIGHT TO GO
UPON OR USE THE SURFACE OF THE LAND THEREIN DESCRIBED IN ANY MANNER FOR THE
PURPOSE OF DISCOVERING OR EXTRACTING SUCH NATURAL GAS, AS CONTAINED IN THE GRANT
DEED TO STANDARD OIL COMPANY OF CALIFORNIA, A DELAWARE CORPORATION, RECORDED
JULY 27, 1943 AS INSTRUMENT NO. 944, IN BOOK 20145 PAGE 298, OF OFFICIAL
RECORDS.

AFFECTING LOTS 16, 17, 22, 23 AND 26 IN PARCEL A:

ALSO EXCEPT THEREFROM ALL OIL, HYDROCARBON AND MINERAL SUBSTANCES, IF ANY,
EXCEPT NATURAL GAS, CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED FROM SAID
LAND, WITHOUT THE RIGHT TO ENTER UPON THE SURFACE OF SAID LAND, FOR THE PURPOSE
OF EXTRACTING ANY SUCH OIL, HYDROCARBON AND MINERAL SUBSTANCES, NOR FOR ANY
OTHER PURPOSE, AS CONTAINED IN THE GRANT DEED TO CHANSLOR-CANFIELD MIDWAY OIL
COMPANY, A CALIFORNIA CORPORATION, RECORDED SEPTEMBER 7, 1945 AS INSTRUMENT NO.
1530, IN BOOK 22243 PAGE 336, OFFICIAL RECORDS.

PARCEL B:

LOTS 18, 19, 20 AND 21 OF TRACT NO. 53570, IN THE CITY OF EL SEGUNDO, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1323 PAGES 22 TO
28, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, AS
AMENDED BY A CERTIFICATE OF CORRECTION RECORDED OCTOBER 12, 2007 AS INSTRUMENT
NO. 20072338234 AND RECORDED JANUARY 27, 2009 AS INSTRUMENT NO. 2009-106281,
BOTH OF OFFICIAL RECORDS.

EXCEPT THAT PORTION OF SAID LOTS LYING ABOVE A HORIZONTAL PLANE HAVING AN
ELEVATION OF 105.00 FEET, THE EAST LINE BEING DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 21, DISTANT SOUTH 89°57’47”
WEST 230.25 FEET FROM THE NORTHEAST CORNER OF SAID LOT 21; THENCE SOUTH 0°00’00”
WEST 509.04 FEET TO A POINT ON THE SOUTH LINE OF SAID LOT 18, SAID POINT DISTANT
NORHT 90°00’00 WEST 230.25 FEET FROM THE SOUTHEAST CORNER OF SAID LOT 18, AS
SHOWN ON THE CERTIFICATE OF COMPLIANCE RECORDED MARCH 27, 2009 AS INSTRUMENT NO.
2009-440186, OFFICIAL RECORDS.

EXCEPT THEREFROM ALL NATURAL GAS CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED
FROM SAID LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO DRILL FOR AND PRODUCE SUCH
NATURAL GAS FROM SAID LAND BY WHIPSTOCKING OR DIRECTIONAL DRILLING OR OTHER
SUBSURFACE OPERATIONS CONDUCTED FROM SURFACE LOCATIONS ON OTHER LAND AND THE
EXCLUSIVE RIGHT TO USE THE SUBSURFACE OF SAID LAND FOR THE PURPOSE OF INJECTING
NATURAL GAS THEREIN FOR STORAGE AND FOR REPRESSURING THE FORMATIONS UNDERLYING
SAID LAND, AND EXPRESSLY EXCEPTING FROM THIS CONVEYANCE ANY AND ALL



--------------------------------------------------------------------------------

Loan No. 102495

 

RIGHT TO GO UPON OR USE THE SURFACE OF THE LAND THEREIN DESCRIBED IN ANY MANNER
FOR THE PURPOSE OF DISCOVERING OR EXTRACTING SUCH NATURAL GAS, AS CONTAINED IN
THE GRANT DEED TO STANDARD OIL COMPANY OF CALIFORNIA, A DELAWARE CORPORATION,
RECORDED JULY 27, 1943 AS INSTRUMENT NO. 944, IN BOOK 20145 PAGE 298, OF
OFFICIAL RECORDS.

ALSO EXCEPT THEREFROM ALL OIL, HYDROCARBON AND MINERAL SUBSTANCES, IF ANY,
EXCEPT NATURAL GAS, CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED FROM SAID
LAND, WITHOUT THE RIGHT TO ENTER UPON THE SURFACE OF SAID LAND, FOR THE PURPOSE
OF EXTRACTING ANY SUCH OIL, HYDROCARBON AND MINERAL SUBSTANCES, NOR FOR ANY
OTHER PURPOSE, AS CONTAINED IN THE GRANT DEED TO CHANSLOR-CANFIELD MIDWAY OIL
COMPANY, A CALIFORNIA CORPORATION, RECORDED SEPTEMBER 7, 1945 AS INSTRUMENT NO.
1530, IN BOOK 22243 PAGE 336, OFFICIAL RECORDS.

PARCEL C:

LOTS 18, 19, 20 AND 21 OF TRACT NO. 53570, IN THE CITY OF EL SEGUNDO, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1323 PAGES 22 TO
28, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, AS
AMENDED BY A CERTIFICATE OF CORRECTION RECORDED OCTOBER 12, 2007 AS INSTRUMENT
NO. 20072338234 AND RECORDED JANUARY 27, 2009 AS INSTRUMENT NO. 2009-106281,
BOTH OF OFFICIAL RECORDS.

EXCEPT THAT PORTION OF SAID LOTS LYING BELOW A HORIZONTAL PLANE HAVING AN
ELEVATION OF 105.00 FEET, THE EAST LINE BEING DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTH LINE OF SAID LOT 21, DISTANT SOUTH 89°57’47”
WEST 230.25 FEET FROM THE NORTHEAST CORNER OF SAID LOT 21; THENCE SOUTH 0°00’00”
WEST 509.04 FEET TO A POINT ON THE SOUTH LINE OF SAID LOT 18, SAID POINT DISTANT
NORHT 90°00’00 WEST 230.25 FEET FROM THE SOUTHEAST CORNER OF SAID LOT 18, AS
SHOWN ON THE CERTIFICATE OF COMPLIANCE RECORDED MARCH 27, 2009 AS INSTRUMENT NO.
2009-440186, OFFICIAL RECORDS.

EXCEPT THEREFROM ALL NATURAL GAS CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED
FROM SAID LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO DRILL FOR AND PRODUCE SUCH
NATURAL GAS FROM SAID LAND BY WHIPSTOCKING OR DIRECTIONAL DRILLING OR OTHER
SUBSURFACE OPERATIONS CONDUCTED FROM SURFACE LOCATIONS ON OTHER LAND AND THE
EXCLUSIVE RIGHT TO USE THE SUBSURFACE OF SAID LAND FOR THE PURPOSE OF INJECTING
NATURAL GAS THEREIN FOR STORAGE AND FOR REPRESSURING THE FORMATIONS UNDERLYING
SAID LAND, AND EXPRESSLY EXCEPTING FROM THIS CONVEYANCE ANY AND ALL RIGHT TO GO
UPON OR USE THE SURFACE OF THE LAND THEREIN DESCRIBED IN ANY MANNER FOR THE
PURPOSE OF DISCOVERING OR EXTRACTING SUCH NATURAL GAS, AS CONTAINED IN THE GRANT
DEED TO STANDARD OIL COMPANY OF CALIFORNIA, A DELAWARE CORPORATION, RECORDED
JULY 27, 1943 AS INSTRUMENT NO. 944, IN BOOK 20145 PAGE 298, OF OFFICIAL
RECORDS.

ALSO EXCEPT THEREFROM ALL OIL, HYDROCARBON AND MINERAL SUBSTANCES, IF ANY,
EXCEPT NATURAL GAS, CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED FROM SAID
LAND, WITHOUT THE RIGHT TO ENTER UPON THE SURFACE OF SAID LAND, FOR THE PURPOSE
OF EXTRACTING ANY SUCH OIL, HYDROCARBON AND MINERAL SUBSTANCES, NOR FOR ANY
OTHER PURPOSE, AS CONTAINED IN THE GRANT DEED TO CHANSLOR-CANFIELD MIDWAY OIL
COMPANY, A CALIFORNIA CORPORATION, RECORDED SEPTEMBER 7, 1945 AS INSTRUMENT NO.
1530, IN BOOK 22243 PAGE 336, OFFICIAL RECORDS.

PARCEL D:

NON-EXCLUSIVE EASEMENTS FOR INGRESS AND EGRESS, PERIMETER LANDSCAPING AND
SIDEWALKS, TEMPORARY CONSTRUCTION EASEMENTS, UTILITY AND STREET MAINTENANCE ON,
OVER AND ACROSS THOSE AREAS WHICH LIE WITHIN THE “PARK SITE” AND “FIRE STATION
SITE”, DELINEATED AND PROVIDED FOR AND SUBJECT TO THE TERMS AND CONDITIONS IN
THAT CERTAIN INSTRUMENT ENTITLED “EASEMENT AGREEMENT” RECORDED SEPTEMBER 19,
2006, AS INSTRUMENT NO. 06-2078590, OFFICIAL RECORDS.



--------------------------------------------------------------------------------

Loan No. 102495

 

HAZARDOUS INDEMNITOR’S CONSENT

Each of the undersigned (individually and collectively, “Indemnitor”) consents
to the foregoing Third Modification Agreement and the transactions contemplated
thereby and reaffirms its obligations under the Unsecured Indemnity Agreement
(the “Indemnity”) executed by it, dated October 10, 2005, and its waivers, as
set forth in the Indemnity, of each and every one of the possible defenses to
such obligations. Indemnitor further reaffirms that its obligations under the
Indemnity are separate and distinct from Borrower’s obligations, and are
separately enforceable as provided by California Code of Civil Procedure
Sections 726.5 and 736.

AGREED:

 

Dated as of: October 10, 2009     “INDEMNITOR”    

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

      By   

Thomas Properties Group, Inc.,

a Delaware corporation,

its General Partner

        By:   /s/ John R. Sischo         Name:   JOHN R. SISCHO         Its:  
Executive Vice President      

THOMAS PROPERTIES GROUP, INC.,

a Delaware corporation,

      By:   /s/ John R. Sischo       Name:   JOHN R. SISCHO       Its:  
Executive Vice President

SFI-616706v3